NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            ALYSIA M., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, R.M., Appellees.

                             No. 1 CA-JV 16-0140
                               FILED 11-1-2016


           Appeal from the Superior Court in Maricopa County
                             No. JD 27766
          The Honorable William R. Wingard, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Gates Law Firm, LLC, Buckeye
By S. Marie Gates
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee, Department of Child Safety
                         ALYSIA M. v. DCS, R.M.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1            Alysia M. (Mother) appeals the court’s termination of her
parental rights to her daughter, R.M. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In February 2014, Arizona Department of Child Safety (DCS)
initiated dependency proceedings as to Mother, alleging Mother’s
substance abuse and mental illness resulted in the abuse or neglect of R.M.
R.M. was found dependent as to Mother after Mother waived her right to
contest the dependency allegations. DCS filed a severance action in January
2015, alleging as grounds for termination that Mother’s chronic drug abuse
rendered her unable to discharge her parental duties and length of time in
out of home placement.1

¶3            After a contested severance hearing, the court took the matter
under advisement and terminated Mother’s rights due to drug abuse and
length of time in out of home placement. Mother timely appealed. We have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution,
and Arizona Revised Statutes (A.R.S.) sections 8-235.A, 12-120.21.A.1
and -2101.A (West 2016).2

                              DISCUSSION

¶4            Mother argues the court erred in terminating her rights on the
grounds of substance abuse. Specifically, she claims the court’s finding that
she is “unable to discharge her parental responsibilities” due to substance
abuse is “not supported by substantial evidence in the record.” According

1     The court terminated R.M.’s father’s rights in April 2016, but he is
not party to this appeal.

2     We cite to the current version of applicable statutes absent any
change material to this decision.



                                     2
                          ALYSIA M. v. DCS, R.M.
                           Decision of the Court

to Mother, “she is able to parent her child[,]” “despite the evidence
presented at trial.” Mother further contends that severance is not in R.M.’s
best interests because “[t]he child is bonded to [M]other and [M]other is
bonded to the child” and the “long term, detrimental effect” of severance
on R.M. is unknown.

¶5              A parent-child relationship may be terminated when a court
finds at least one of the statutory grounds for severance and determines that
severance is in the child’s best interests. A.R.S. § 8-533.B; Mary Lou C. v.
Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). We review a court’s
severance determination for an abuse of discretion, adopting its findings of
fact unless clearly erroneous. Id. A court’s disposition will be upheld
unless there is no evidence to sustain it. Id. We do not reweigh the evidence
on appeal. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App.
2002).

¶6             Under A.R.S. § 8-533.B.3, a parent’s rights can be terminated
when the parent has a history of chronic drug abuse, resulting in an
inability to discharge parental responsibilities. Severance on this basis is
appropriate when the court also finds “there are reasonable grounds to
believe that the condition will continue for a prolonged indeterminate
period.” Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 15 (App.
2010). We review issues requiring the statutory application of A.R.S. § 8-
533 de novo. Mary Lou C., 207 Ariz. at 47, ¶ 9.

I.     Grounds for Severance

       A.     History of Chronic Drug Abuse

¶7           Mother does not dispute nor point to any evidence suggesting
she does not have a history of chronic drug abuse. Mother admitted to
ongoing marijuana use throughout the proceedings, and admitted that her
marijuana use began after high school.

       B.     Inability to Discharge Parental Responsibilities

¶8            When determining whether a parent can discharge parental
responsibilities, the court must consider how the substance abuse hinders
the parent’s ability to effectively parent. Raymond F., 224 Ariz. at 377-78,
¶ 29. In making this finding, the court has flexibility to consider the
circumstances of each case. Id. at 378, ¶ 20.

¶9           At the severance hearing, a psychologist who evaluated
Mother in late 2014 testified Mother denied any substance abuse problem,


                                       3
                         ALYSIA M. v. DCS, R.M.
                          Decision of the Court

but admitted to marijuana use that was reportedly by prescription. The
psychologist diagnosed Mother with an “unspecified cannabis-related
disorder” because a marijuana possession charge “signif[ied] the possibility
or the circumstance of abuse.” He further opined that he believed Mother’s
marijuana use could interfere with her ability to parent R.M.

¶10          The psychologist also recommended Mother obtain substance
abuse treatment and participate in random drug testing. He opined that,
unless Mother resolved her substance abuse issue, she would remain
unable to discharge her parental responsibilities in the future. At the
severance hearing, the psychologist concluded that, due to her substance
abuse, it was probable Mother would remain unable to properly care for
R.M.

¶11           The State also presented evidence Mother was stopped while
driving with R.M. on suspicion of operating a stolen vehicle in August 2013.
At the time she was stopped, Mother had an outstanding warrant. In
addition to R.M., a usable amount of marijuana was observed in the vehicle.
Less than six months later, Mother again encountered law enforcement
when she was arrested following a domestic violence dispute. According
to the report entered into evidence, Mother admitted she assaulted a male
victim. After Mother’s arrest, her assault victim notified police that R.M.
remained in the residence, unsupervised. Law enforcement located R.M. in
plain view of and in close proximity to drug paraphernalia. At the
severance trial Mother admitted she had been arrested “approximately five
times;” most recently in November 2014 for a probation violation.

¶12           The court found the psychologist’s testimony credible, and in
addition to the evidence presented at trial, concluded that Mother was
unable to discharge her parental responsibilities due to substance abuse.

      C.     Reasonable Belief Chronic Substance Abuse Will Continue

¶13           Evidence sufficient to support a finding that a substance
abuse issue will continue may include the parent’s history of use and failure
to complete or engage in offered services. Raymond F., 224 Ariz. at 378-79,
¶¶ 26-27. A parent’s failure to abstain from substances despite a pending
severance “is evidence [the parent] has not overcome [the] dependence on
drugs.” Id. at 379, ¶ 29.

¶14           The DCS case manager testified Mother failed to consistently
participate in substance abuse testing and Mother did not dispute her lack
of consistent participation. Mother also admitted she did not complete the
recommended treatment offered and she continued to use marijuana


                                     4
                          ALYSIA M. v. DCS, R.M.
                           Decision of the Court

throughout the dependency proceedings. She admitted she was aware she
needed to cease her marijuana use in order to regain custody of R.M., but
failed to take any actions to do so. Mother’s evaluating psychologist
explained that Mother’s lack of progress in treatment suggested her
substance abuse problem would persist for “a prolonged and indeterminate
period of time.” Consequently, the court correctly concluded “there is a
reasonable belief that [M]other’s chronic use will continue for a prolonged
and indeterminate period of time.”

¶15           Because we accept the court’s findings of fact unless clearly
erroneous, we find the court did not err in severing Mother’s rights to R.M.
pursuant to A.R.S. § 8-533.B.2. See Matter of Appeal in Maricopa Cty. Juv. Act.
No. JS-501568, 177 Ariz. 571, 576 (App. 1994). Additionally, because clear
and convincing evidence supports severance on the grounds of substance
abuse, we need not address Mother’s severance based on time-in-care. See
Jesus M., 203 Ariz. at 280, ¶ 3.

II.    Best Interests Determination

¶16            A court’s best interests determination must consider whether
the child would benefit from termination or, in the alternative, whether
continuation of the parent-child relationship would be harmful. Mary Lou
C., 207 Ariz. at 50, ¶ 19.

¶17            At the time of severance, R.M. was placed in a licensed foster
home that met her needs. The DCS case manager testified R.M.’s placement
was willing to adopt her and that termination would provide her
permanency and stability. Additionally, the case manager opined R.M.
suffered as a result of the ongoing relationship with Mother, because R.M.’s
tantrums escalated following her visits with Mother.

¶18          The court concluded that Mother exhibited behaviors
showing a lack of stability, and that it appeared unlikely she would be able
to resolve these behaviors in the near future. Because R.M.’s current
placement meets her needs, she is adoptable, and it is likely R.M. would be
harmed by the continuation of the parent relationship with Mother, the
court found severance was in R.M.’s best interests. With substantial
evidence in the record to support such a finding, the court did not err in
determining severance was in R.M.’s best interests.




                                      5
                        ALYSIA M. v. DCS, R.M.
                         Decision of the Court

                             CONCLUSION

¶19          For the foregoing reasons, we affirm the court’s severance of
Mother’s rights to R.M.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                      6